Appellant, Luther Simmons, was convicted on a charge of unlawful possession of intoxicating liquors, and, in pursuance of the verdict, was sentenced to pay a fine of $100, and be imprisoned in the county jail for 30 days. From the judgment an appeal was *Page 270 
duly perfected. Pending the determination of said appeal, suggestion of the death of appellant has been made by his counsel of record.
In a criminal action, the purpose of the proceedings being to punish the defendant in person, the action must necessarily abate upon his death.
It is therefore considered and adjudged that the proceedings in the above-entitled cause, and especially under the judgment therein rendered, do abate. It is so ordered, and the cause remanded to the county court of McCurtain county, with direction to enter its appropriate order to that effect.
EDWARDS and DAVENPORT, JJ., concur.